Exhibit 10.1


TELEPHONE AND DATA SYSTEMS, INC.
2004 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED)


ARTICLE I


PURPOSE

                     This Telephone and Data Systems, Inc. 2004 Long-Term
Incentive Plan (as amended and restated) (the “Plan”) is an amendment and
restatement of the Telephone and Data Systems, Inc. 2004 Long-Term Incentive
Plan which was approved by shareholders of the Company at its annual meeting on
June 29, 2004. The purpose of this amendment and restatement is to permit awards
granted under the Plan to be made in Special Common Shares.


ARTICLE II


DEFINITIONS

                     For purposes of the Plan, the following capitalized terms
shall have the meanings set forth in this Article.

        2.1        “Affiliate” shall mean (i) a Person owning, directly or
indirectly, the combined voting power of all classes of capital stock of the
Company that is sufficient to elect at least a majority of the members of the
Board, or (ii) a Person of which the Company owns or controls shares or
securities or other interests having combined voting power sufficient to permit
the Company to elect at least a majority of the members of the board of
directors or other governing body of such Person.

        2.2        “Agreement” shall mean a written agreement between the
Company and an award recipient evidencing an award granted hereunder.

        2.3        "Board" shall mean the board of directors of the Company.

        2.4        “Bonus Stock” shall mean shares of Stock awarded hereunder
that are not subject to a Restriction Period or Performance Measures.

        2.5        “Bonus Stock Award” shall mean an award of Bonus Stock that
may be awarded at the Committee’s discretion.

        2.6        "Bonus Year" shall mean the calendar year for which an annual
bonus is payable.

        2.7        “Cellular Group Stock” shall mean the class of shares of the
Company designated “United States Cellular Group Common Shares” in its Restated
Certificate of Incorporation that is intended to reflect the separate
performance of the United States Cellular Group (as defined in the Restated
Certificate of Incorporation), which primarily includes United States Cellular
Corporation, an Affiliate of the Company.



--------------------------------------------------------------------------------

         2.8        "Change in Control" shall have the meaning set forth in
Section 8.9.

         2.9        "Code" shall mean the Internal Revenue Code of 1986, as
amended.

        2.10        “Committee” shall mean a Committee designated by the Board,
consisting of two or more members of the Board, each of whom is an “outside
director” within the meaning of section 162(m) of the Code and a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act.

        2.11        “Common Stock” shall mean the class of shares of the Company
designated as “Common Shares” in its Restated Certificate of Incorporation.

        2.12        “Deferred Compensation Account” shall mean a book reserve
maintained by the Company for the purpose of measuring the amount of deferred
compensation payable to an employee.

        2.13        “Disability” shall mean a total physical disability which,
in the Committee’s judgment, prevents an award recipient from performing
substantially such award recipient’s employment duties and responsibilities for
a continuous period of at least six months.

        2.14        “Distributable Balance” shall mean the balance in an
employee’s Deferred Compensation Account that is distributable upon the earlier
of (i) the employee’s termination of employment and (ii) the distribution date
specified by the employee.

        2.15        “Employer” shall mean the Company or any Affiliate of the
Company designated by the Committee and approved by the Board.

        2.16        “Employer Match Award” shall mean an amount credited to an
employee’s Deferred Compensation Account pursuant to Section 7.2 that is based
upon the amount deferred by the employee pursuant to Section 7.1.

        2.17        "ERISA" shall mean the Employee Retirement Income Security
Act of 1974, as amended.

        2.18        "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended.

        2.19        “Fair Market Value” of a share of Stock shall mean its
closing sale price on the principal national stock exchange on which the Stock
is traded on the date as of which such value is being determined, or, if there
shall be no reported sale for such date, on the next preceding date for which a
sale was reported; provided, however, that if Fair Market Value for any date
cannot be so determined, Fair Market Value shall be determined by the Committee
by whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate.

        2.20        “Incentive Stock Option” shall mean an option to purchase
shares of Stock that meets the requirements of section 422 of the Code (or any
successor provision) and that is intended by the Committee to constitute an
Incentive Stock Option.

2

--------------------------------------------------------------------------------

        2.21        “Legal Representative” shall mean a guardian, legal
representative or other person acting in a similar capacity with respect to an
award holder.

        2.22        “Mature Shares” shall mean shares of Stock (i) for which the
holder thereof has good title, free and clear of all liens and encumbrances and
(ii) which such holder has held for at least six months or has purchased on the
open market.

        2.23        “Non-Qualified Stock Option” shall mean an option to
purchase shares of Stock that is not an Incentive Stock Option.

        2.24        “Performance Measures” shall mean criteria and objectives
established by the Committee that must be attained (i) during a Performance
Period in order for an employee who is eligible to participate in the Plan to be
granted a Performance Stock Option or certain types of SARs, (ii) during a
Performance Period in order for certain types of Stock Options or certain types
of SARs to become exercisable, (iii) as a condition to the grant of certain
types of Stock Awards or (iv) during the applicable Restriction Period or
Performance Period as a condition to the award recipient’s receipt, in the case
of certain types of Restricted Stock Awards, of the shares of Stock subject to
such awards or, in the case of certain types of Restricted Stock Unit Awards or
Performance Share Awards, of the shares of Stock subject to such awards or the
cash amount payable with respect to such awards (or a combination thereof). Such
criteria and objectives may be any one or more of the following: the attainment
by a share of Stock of a specified Fair Market Value for a specified period of
time, earnings per share, return on equity, return on capital, earnings on
investments, cash flows, revenues, sales, costs, market share, attainment of
cost reduction goals, customer count, attainment of business efficiency measures
(i.e., cost per gross or net customer addition, revenue per customer, customer
turnover rate, ratios of employees to volume of business measures and population
in licensed or operating markets), financing costs, ratios of capital spending
and investment to volume of business measures and customer satisfaction survey
results, or any combination thereof. In the case of an option or SAR granted at
Fair Market Value as of the date of grant, such criteria may also include the
attainment of individual performance objectives, or any other criteria and
objectives established by the Committee or any combination thereof. If the
Committee desires that compensation payable pursuant to any award subject to
Performance Measures be “qualified performance-based compensation” within the
meaning of section 162(m) of the Code, then the Performance Measures (i) shall
be established in writing by the Committee no later than 90 days after the
beginning of the Performance Period or Restriction Period, as applicable (or
such other time designated by the Internal Revenue Service) and (ii) shall
satisfy all other applicable requirements imposed under Treasury Regulations
promulgated under section 162(m) of the Code, including the requirement that
such Performance Measures be stated in terms of an objective formula or
standard. Subject to section 162(m) of the Code with respect to an award that is
intended to be qualified performance-based compensation, the Committee, in its
sole discretion, may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in law or
accounting principles.

        2.25        “Performance Period” shall mean a period designated by the
Committee during which Performance Measures shall be measured.

3

--------------------------------------------------------------------------------

        2.26        “Performance Share” shall mean a right, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, to receive one share of Stock, which may be Restricted Stock, or, in
lieu of all or a portion thereof, the Fair Market Value of such Performance
Share in cash.

        2.27        "Performance Share Award" shall mean an award of Performance
Shares.

        2.28        “Performance Stock Option” shall mean an option to purchase
shares of Stock that is granted in the event specified Performance Measures
during a specified Performance Period are attained.

        2.29        “Permitted Transferee” shall mean (i) the award recipient’s
spouse, (ii) any of the award recipient’s lineal descendants, lineal ancestors
or siblings, (iii) the award recipient’s mother-in-law or father-in-law, or any
son-in-law, daughter-in-law, brother-in-law or sister-in-law, (iv) a trust of
which one or more of the persons described in clauses (i), (ii) or (iii) are the
only beneficiaries during the term the award is held by a Permitted Transferee,
(v) a partnership in which no other person is a partner other than the award
recipient or one or more of the persons described in clauses (i)-(vii) hereof,
(vi) a limited liability company in which no person is a member other than the
award recipient or one or more of the persons described in clauses (i)-(vii)
hereof, or (vii) any other person approved in writing by the Committee prior to
any transfer of an award, provided that any person described in clauses (i) —
(vii) hereof has entered into a written agreement with the Company to withhold
shares of Stock which would otherwise be delivered to such person to pay any
federal, state, local or other taxes that may be required to be withheld or paid
in connection with such exercise in the event that the award recipient does not
provide for an arrangement satisfactory to the Company to assure that such taxes
will be paid.

        2.30        “Person” shall mean any individual, firm, corporation,
general partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, association, trust or other entity.

        2.31        "Restricted Stock" shall mean shares of Stock that are
subject to a Restriction Period.

        2.32        "Restricted Stock Award" shall mean an award of Restricted
Stock.

        2.33        “Restricted Stock Unit” shall mean a right which entitles
the holder thereof to receive, upon vesting, a share of Stock or cash equal to
the Fair Market Value of a share of Stock on the date of vesting.

        2.34        "Restricted Stock Unit Award" shall mean an award of
Restricted Stock Units.

        2.35        “Restriction Period” shall mean any period designated by the
Committee during which (i) the Stock subject to a Restricted Stock Award shall
not be sold, transferred, assigned, pledged, hypothecated or otherwise
encumbered or disposed of, except as provided in the Plan or the Agreement
relating to such award, or (ii) the restrictions applicable to a Restricted
Stock Unit Award shall remain in effect.

4

--------------------------------------------------------------------------------

        2.36        “Retirement” shall mean an award recipient’s termination of
employment with an Employer which occurs on or after the award recipient’s
attainment of age 65, provided that such award recipient’s termination of
employment does not satisfy the requirements for a Special Retirement.

        2.37        “SAR” shall mean a stock appreciation right that entitles
the holder thereof to receive upon exercise of the SAR shares of Stock (which
may be Restricted Stock), cash or a combination thereof with an aggregate value
equal to the excess of the Fair Market Value of one share of Stock on the date
of exercise over the base price of a share of Stock subject to such SAR,
multiplied by the number of shares of Stock with respect to which such SAR is
exercised.

        2.38        “Special Common Stock” shall mean the class of shares of the
Company designated as “Special Common Shares” in its Restated Certificate of
Incorporation.

        2.39        “Special Retirement” shall mean an award recipient’s
termination of employment with an Employer on or after the later of (i) the
award recipient’s attainment of age 62 and (ii) the award recipient’s Early
Retirement Date or Normal Retirement Date, as such terms are defined in the
Telephone and Data Systems, Inc. Pension Plan.

        2.40        “Stock” shall mean Common Stock, Special Common Stock,
Cellular Group Stock, TDS Telecom Group Stock and any other equity security that
(i) is designated by the Board to be available for Stock Option awards under the
Plan or (ii) becomes available for awards under the Plan by reason of a
conversion, stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, spin-off or other
similar change in capitalization or event or any distribution to holders of
shares of Common Stock, Cellular Group Stock or TDS Telecom Group Stock.

        2.41        "Stock Award" shall mean a Restricted Stock Award, a Bonus
Stock Award or a Restricted Stock Unit Award.

        2.42        "Stock Option" shall mean an Incentive Stock Option or a
Non-Qualified Stock Option.

        2.43        “TDS Telecom Group Stock” shall mean the class of shares of
the Company designated “TDS Telecommunications Group Common Shares” in its
Restated Certificate of Incorporation that is intended to reflect the separate
performance of the TDS Telecommunications Group (as defined in the Restated
Certificate of Incorporation), which primarily includes TDS Telecommunications
Corporation, an Affiliate of the Company.


ARTICLE III


ELIGIBILITY AND ADMINISTRATION

        3.1        Eligibility. Participants in the Plan shall consist of such
employees of the Employers as the Committee in its sole discretion may select
from time to time. The Committee’s selection of an employee to participate in
the Plan at any time shall not require the Committee to select such employee to
participate in the Plan at any other time.

5

--------------------------------------------------------------------------------

        3.2        Committee Administration. (a) In General. The Plan shall be
administered by the Committee in accordance with the terms of the Plan. The
Committee, in its discretion, shall select employees for participation in the
Plan and shall determine the form, amount and timing of each grant of an award
and, if applicable, the number of shares of Stock subject to an award, the
purchase price or base price per share of Stock associated with the award, the
exercise price of any option award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form and terms of the Agreement evidencing
the award. Any one or a combination of the following awards may be made under
the Plan to eligible persons: (i) options to purchase shares in the form of
Incentive Stock Options or Non-Qualified Stock Options, (ii) SARs, (iii) Stock
Awards in the form of Restricted Stock, Bonus Stock or Restricted Stock Units,
(iv) Performance Share Awards and (v) Employer Match Awards.

                     The Committee may, in its sole discretion and for any
reason at any time, subject to the requirements imposed under section 162(m) of
the Code and regulations promulgated thereunder in the case of an award intended
to be qualified performance-based compensation, take action such that (A) any or
all outstanding options and SARs shall become exercisable in part or in full,
(B) the Restriction Period applicable to any outstanding Restricted Stock Award
or Restricted Stock Unit Award shall terminate or shall be of a shorter
duration, (C) the Performance Period applicable to any outstanding Performance
Share Award shall terminate or be of a shorter duration, (D) the Performance
Measures applicable to any outstanding award (if any) shall be deemed to be
satisfied at the maximum or any other level and (E) all or a portion of the
amount in a Deferred Compensation Account attributable to an Employer Match
Award shall become nonforfeitable.

                     The Committee shall interpret the Plan and establish any
rules and procedures the Committee deems necessary or desirable for the
administration of the Plan and may impose, incidental to the grant of an award,
conditions with respect to the award, such as restricting or limiting
competitive employment or other activities. All such interpretations, rules,
procedures and conditions shall be final, conclusive and binding on the parties.
A majority of the members of the Committee shall constitute a quorum. The acts
of the Committee shall be either (i) acts of a majority of the members of the
Committee present at any meeting at which a quorum is present or (ii) acts
approved in writing by all of the members of the Committee without a meeting.

                     (b)       Delegation. To the extent legally permissible,
the Committee may delegate some or all of its power and authority hereunder to
the President and Chief Executive Officer or other executive officer of the
Company as the Committee deems appropriate; provided, however, that the
Committee may not delegate its power and authority with regard to (A) the
selection for participation in the Plan of (i) the Chief Executive Officer of
the Company (or any employee who is acting in such capacity), one of the four
highest compensated officers of the Company (other than the Chief Executive
Officer), or any other individual deemed to be a “covered employee” within the
meaning of section 162(m) of the Code or who, in the Committee’s judgment, is
likely to be a covered employee at any time during the exercise period of the
option to be granted to such employee, or (ii) an officer or other person
subject to section 16 of the Exchange Act, or (B) decisions concerning the
timing, pricing or number of shares subject to an award granted to such an
employee, officer or other person who is, or who in the Committee’s judgment is
likely to be, a covered employee.

6

--------------------------------------------------------------------------------

                     (c)       Indemnification. No member of the Board or
Committee, and neither the President and Chief Executive Officer nor any other
executive officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with the Plan and each member
of the Board and the Committee and the President and Chief Executive Officer and
each such other executive officer who is designated by the Committee to exercise
any power or authority hereunder shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law, except as otherwise may be provided in the Company’s articles of
incorporation or by-laws, and under any directors’ and officers’ liability
insurance which may be in effect from time to time.

        3.3        Shares Available. Subject to adjustment as provided in
Section 8.8, 4,400,000 shares of Common Stock, 12,000,000 shares of Special
Common Stock, 3,600,000 shares of Cellular Group Stock and 2,500,000 shares of
TDS Telecom Group Stock shall be available under the Plan. Such shares shall be
reduced by the sum of the aggregate number of shares of such class of stock then
subject to outstanding awards under the Plan. The maximum number of shares of
Stock with respect to which awards of Bonus Stock, Performance Shares, Stock
Options, SARs, Restricted Stock, Restricted Stock Units, or any combination
thereof may be granted to any employee during any three-calendar year period
shall be 1,000,000, subject to any adjustments provided hereunder. To the extent
that an outstanding award expires or terminates unexercised or is canceled or
forfeited, the shares of Stock subject to such expired, unexercised, canceled or
forfeited portion of such award shall again be available under the Plan. Shares
of Stock to be delivered under the Plan shall be made available from authorized
and unissued shares of Stock, or authorized and issued shares of Stock
reacquired and held as treasury shares or otherwise or a combination thereof.


ARTICLE IV


STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

        4.1        Stock Options. (a) In General. The Committee may, in its
discretion, grant options to purchase shares of Stock to such employees as may
be selected by the Committee. Each option, or portion thereof, that is not an
Incentive Stock Option, shall be a Non-Qualified Stock Option. Each Incentive
Stock Option shall be granted within ten years of the effective date of this
Plan. To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of shares of Stock with respect to which Incentive Stock Options
are exercisable for the first time by an option holder during any calendar year
(under the Plan or any other plan of the Company or any of its subsidiaries as
defined in section 424 of the Code) exceeds $100,000, such options shall
constitute Non-Qualified Stock Options. Notwithstanding the foregoing or
anything in the Plan to the contrary, the Committee shall not grant Incentive
Stock Options to any employee of an Employer which does not constitute a
“corporation” under section 7701(a)(3) of the Code and the regulations
thereunder, and any option granted to such an employee shall be a Non-Qualified
Stock Option. Options shall be subject to the terms and conditions set forth in
this Section 4.1 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem advisable.

7

--------------------------------------------------------------------------------

                     (b)       Number of Shares and Purchase Price. The number
of shares of Stock subject to an option and the purchase price per share of
Stock purchasable upon exercise of the option shall be determined by the
Committee; provided, however, that the purchase price per share of Stock
purchasable upon exercise of an Incentive Stock Option shall not be less than
100% of the Fair Market Value of a share of Stock on the date such option is
granted; provided further, that if an Incentive Stock Option shall be granted to
an employee who owns capital stock possessing more than ten percent of the total
combined voting power of all classes of capital stock of the Company or any of
its subsidiaries (“Ten Percent Holder”), the purchase price per share of Stock
shall be at least 110% of its Fair Market Value on the date such option is
granted.

                     (c)       Option Period and Exercisability. The period
during which an option may be exercised shall be determined by the Committee;
provided, however, that no Incentive Stock Option shall be exercised later than
ten years after its date of grant; provided further, that if an Incentive Stock
Option shall be granted to a Ten Percent Holder, such option shall be exercised
within five years of its date of grant. The Committee may, in its discretion,
establish Performance Measures which must be satisfied during a Performance
Period as a condition either to a grant of an option or to the exercisability of
all or a portion of an option. The Committee shall determine whether an option
shall become exercisable in cumulative or non-cumulative installments or in part
or in full at any time. An option may be exercised only with respect to whole
shares of Stock.

                     (d)       Method of Exercise. An option may be exercised
(i) by giving written notice to the Vice President-Human Resources of the
Company specifying the number of whole shares of Stock to be purchased and by
accompanying such notice with payment therefor (in full, unless another
arrangement for such payment which is satisfactory to the Company has been made)
either (A) in cash, (B) in Mature Shares having a Fair Market Value, determined
as of the date of exercise, equal to the aggregate purchase price payable by
reason of such exercise (C) to the extent legally permissible, in cash by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (D) a combination of (A) and (B), in each case
to the extent set forth in the Agreement relating to the option, and (ii) by
executing such documents and taking any other actions as the Company may
reasonably request. If the payment of the purchase price is to be made pursuant
to clause (B) of the first sentence of this Section 4.1(d), then any fraction of
a share of Stock which would be required to pay such purchase price shall be
disregarded and the remaining amount due shall be paid in cash by the optionee.
No share of Stock shall be delivered until the full purchase price therefor has
been paid.

        4.2        Stock Appreciation Rights. (a) In General. The Committee may,
in its discretion, grant SARs to such employees as may be selected by the
Committee. SARs shall be subject to the terms and conditions set forth in this
Section 4.2 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem advisable.

                     (b)       Number of Shares and Base Price. The number of
shares of Stock subject to an SAR award shall be determined by the Committee.
The base price of an SAR shall be determined by the Committee; provided,
however, that such base price per share of Stock subject to such SAR

8

--------------------------------------------------------------------------------

shall not be less than 100% of the Fair Market Value of a share of Stock on the
date of grant of such SAR.

                     (c)       Exercise Period and Exercisability. The Agreement
relating to an award of an SAR shall specify whether such award may be settled
in shares of Stock (including shares of Restricted Stock) or cash or a
combination thereof. The period for the exercise of an SAR shall be determined
by the Committee. The Committee may, in its discretion, establish Performance
Measures that must be attained as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in installments or in part or in full at any
time. An SAR may be exercised only with respect to whole shares of Stock. If an
SAR is settled in shares of Restricted Stock, the holder of such shares of
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 5.2(b). Prior to the exercise of an SAR for
shares of Stock, including Restricted Stock, the holder of such SAR shall have
no rights as a stockholder of the Company with respect to the shares of Stock
subject to such SAR.

                     (d)       Method of Exercise. An SAR may be exercised (i)
by giving written notice to the Vice President-Human Resources of the Company
specifying the whole number of shares of Stock with respect to which the SAR is
being exercised and (ii) by executing such documents and taking any such other
actions as the Company may reasonably request.

        4.3        Termination of Employment. Subject to the requirements of the
Code, all of the terms relating to the exercise, cancellation or other
disposition of an option or SAR upon an employee’s termination of employment
with an Employer whether by reason of Disability, Special Retirement,
Retirement, death or any other reason, shall be determined by the Committee and
set forth in an Agreement; provided, however, that unless otherwise specified in
the Agreement evidencing the grant of an option or SAR and subject to the
requirements of the Code, if an award recipient ceases to be employed by any
Employer by reason of the award recipient’s transfer of employment to an
Affiliate that is not an Employer, then any option or SAR held by the award
recipient shall be exercisable during the award recipient’s continuous period of
employment with one or more Affiliates, but only to the extent that such option
or SAR is exercisable on the date of the award recipient’s transfer of
employment from an Employer to an Affiliate. Notwithstanding the foregoing, if
an award recipient ceases to be employed by an Employer on account of such award
recipient’s negligence, willful misconduct, competition with the Company or an
Affiliate or misappropriation of confidential information of the Company or an
Affiliate, then the option or SAR shall terminate on the date the award
recipient’s employment with such Employer terminates, unless such option or SAR
terminates earlier pursuant to Section 8.10.


ARTICLE V


STOCK AWARDS

        5.1        Stock Awards. The Committee may, in its discretion, grant
Stock Awards to such employees as may be selected by the Committee. The
Agreement relating to a Stock Award shall specify the number of shares of Stock
or Restricted Stock Units subject to the award, the purchase price (if any) and
whether the Stock Award is a Restricted Stock Award, Bonus Stock

9

--------------------------------------------------------------------------------

Award or Restricted Stock Unit Award. A grant of a Stock Award may be made to an
employee upon the attainment of Performance Measures. Stock Awards shall be
subject to the terms and conditions set forth in this Article V and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem advisable.

        5.2        Terms of Stock Awards. (a) Vesting and Forfeiture. The
Agreement relating to a Restricted Stock Award or a Restricted Stock Unit Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of the Plan, (i) for the vesting of the shares of
Stock subject to such Restricted Stock Award or the vesting of such Restricted
Stock Unit Award in accordance with a schedule based upon either (y) the
attainment of specified Performance Measures during the specified Restriction
Period or (z) the award recipient’s continuous periods of employment with any
Employer or Affiliate during the specified Restriction Period, and (ii) for the
forfeiture of the shares of Stock subject to such Restricted Stock Award or the
forfeiture of such Restricted Stock Unit Award (w) if such specified Performance
Measures are not attained during the specified Restriction Period or (x) if the
holder of such award terminates such employment during the specified Restriction
Period.

                     (b)       Rights with Respect to Restricted Stock Awards.
Unless otherwise set forth in the Agreement relating to a Restricted Stock
Award, and subject to the terms and conditions of a Restricted Stock Award, the
holder of such award shall have all rights as a stockholder of the Company,
including, but not limited to, voting rights and the right to receive dividends
or other distributions;provided, however, that a dividend or distribution with
respect to shares of Stock, other than a dividend or distribution in cash, shall
be deposited with the Company and shall be subject to the same restrictions as
the shares of Stock with respect to which such dividend or distribution was
made.

                     (c)       Settlement of Vested Restricted Stock Unit
Awards. The Agreement relating to a Restricted Stock Unit Award (i) shall
specify whether such award may be settled in shares of Stock or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of, any
deferred dividend equivalents, with respect to the number of shares of Stock
subject to such award. Prior to the settlement of a Restricted Stock Unit Award
in shares of Stock, the holder of such award shall have no rights as a
stockholder of the Company with respect to the shares of Stock subject to such
award.

        5.3        Custody and Delivery of Stock. During the Restriction Period,
at the Company’s sole discretion, the shares subject to a Restricted Stock Award
either (i) shall be held by the Company in book entry form, with the
restrictions on the shares duly noted, or (ii) shall be represented by a
certificate or certificates registered in the holder’s name, which may bear a
legend, in addition to any legend which may be required pursuant to Section 8.7,
indicating that the ownership of the shares represented by such certificate is
subject to the restrictions, terms and conditions of the Plan and the Agreement
relating to the Restricted Stock Award. Any such certificates shall be deposited
with the Company or its agent, together with stock powers or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, that
would permit transfer to the Company of all or a portion of the shares subject
to the Restricted Stock Award in the event such award is forfeited in whole or
in part. Upon termination of any Restriction Period

10

--------------------------------------------------------------------------------

and the satisfaction of any Performance Measures applicable to a Restricted
Stock Award or to a Restricted Stock Unit Award payable in whole or in part in
shares of Stock, or upon the grant of a Bonus Stock Award, in each case subject
to the Company’s right to require payment of any taxes in accordance with
Section 8.6, a certificate or certificates evidencing ownership of the requisite
number of shares of Stock shall be delivered to the holder of such award.

        5.4        Termination of Employment. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period relating to a Restricted Stock Award or a Restricted Stock Unit Award, or
any forfeiture and cancellation of such award upon an employee’s termination of
employment with an Employer, whether by reason of Disability, Special
Retirement, Retirement, death or any other reason, shall be determined by the
Committee and set forth in an Agreement; provided, however, that unless
otherwise specified in an Agreement evidencing the grant of a Restricted Stock
Award or a Restricted Stock Unit Award, if an award recipient ceases to be
employed by any Employer by reason of the award recipient’s transfer of
employment to an Affiliate that is not an Employer, then the award recipient’s
employment with such Affiliate shall be deemed to be employment with an Employer
solely for the purpose of determining whether any applicable service requirement
is satisfied during the Restriction Period. Notwithstanding the foregoing, if an
award recipient ceases to be employed by an Employer on account of such award
recipient’s negligence, willful misconduct, competition with the Company or an
Affiliate or misappropriation of confidential information of the Company or an
Affiliate, then the Restricted Stock Award or Restricted Stock Unit Award shall
terminate on the date the award recipient’s employment with such Employer
terminates, unless such award terminates earlier pursuant to Section 8.10.


ARTICLE VI


PERFORMANCE SHARE AWARDS

        6.1        Performance Share Awards. The Committee may, in its
discretion, grant Performance Share Awards to such employees as may be selected
by the Committee. Performance Share Awards shall be subject to the terms and
conditions set forth in this Section 6.1 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the Committee
shall deem advisable.

                     (a)       Number of Performance Shares and Performance
Measures. The number of Performance Shares subject to any award and the
Performance Measures and Performance Period applicable to such award shall be
determined by the Committee.

                     (b)       Vesting and Forfeiture. The Agreement relating to
a Performance Share Award shall provide, in the manner determined by the
Committee, in its discretion, and subject to the provisions of the Plan, for the
vesting of such award upon the attainment of specified Performance Measures
during the specified Performance Period, and for the forfeiture of such award if
the Performance Measures are not attained during the Performance Period.

                     (c)       Settlement of Vested Performance Share Awards.
The Agreement relating to a Performance Share Award (i) shall specify whether
such award may be settled in shares of Stock (including shares of Restricted
Stock) or cash or a combination thereof and (ii) may specify

11

--------------------------------------------------------------------------------

whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on or the deemed reinvestment of any deferred dividend equivalents,
with respect to the number of shares of Stock subject to such award. If a
Performance Share Award is settled in shares of Restricted Stock, the holder of
such shares of Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 5.2(b). Prior to the settlement of a
Performance Share Award in shares of Stock, including Restricted Stock, the
holder of such award shall have no rights as a stockholder of the Company with
respect to the shares of Stock subject to such award.

        6.2        Termination of Employment. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Share Award, or any forfeiture and cancellation
of such award upon an employee’s termination of employment with an Employer,
whether by reason of Disability, Special Retirement, Retirement, death, or any
other reason, shall be determined by the Committee and set forth in an
Agreement; provided, however, that unless otherwise specified in an Agreement
evidencing the grant of a Performance Share Award, if an award recipient ceases
to be employed by any Employer by reason of the award recipient’s transfer of
employment to an Affiliate that is not an Employer, then the award recipient’s
employment with such Affiliate shall be deemed to be employment with an Employer
solely for the purpose of determining whether any applicable service requirement
is satisfied during the Performance Period. Notwithstanding the foregoing, if an
award recipient ceases to be employed by an Employer on account of such award
recipient’s negligence, willful misconduct, competition with the Company or an
Affiliate or misappropriation of confidential information of the Company or an
Affiliate, then the Performance Share Award shall terminate on the date the
award recipient’s employment with such Employer terminates, unless such
Performance Share Award terminates earlier pursuant to Section 8.10.


ARTICLE VII


DEFERRED COMPENSATION ACCOUNTS
AND EMPLOYER MATCH AWARDS

        7.1        Deferred Compensation Awards. The Committee may, in its
discretion, permit an employee selected by the Committee to make an irrevocable
election (i) not to receive currently any whole percentage of his gross annual
bonus payment and (ii) to have an amount equal to such percentage credited to
the employee’s Deferred Compensation Account (such election, a “deferral
election”); provided, however, that the amount subject to such deferral election
with respect to any Bonus Year shall not exceed $400,000. Any deferral election
shall be made prior to the last day of the calendar year preceding the Bonus
Year with respect to which such bonus is earned. Notwithstanding the preceding
sentence, in the first year in which an employee is selected for participation
in the Plan pursuant to this Section 7.1 the employee may make a deferral
election within 30 days after the date of his selection. Amounts so credited to
the employee’s Deferred Compensation Account (as adjusted for deemed investment
returns) shall be 100% vested at all times.

        7.2        Employer Match Awards. At the time the Committee selects an
employee for participation in the Plan pursuant to Section 7.1, the Committee
may also decide that such an

12

--------------------------------------------------------------------------------

employee is eligible for an Employer Match Award. Employer Match Awards shall be
subject to the terms and conditions set forth in this Section 7.2 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem advisable. As of the date on which an
amount (the “deferred amount”) is credited to an employee’s Deferred
Compensation Account pursuant to Section 7.1, there also shall be credited to
the employee’s Deferred Compensation Account an Employer Match Award equal to a
percentage of such deferred amount specified by the Committee not in excess of
33 1/3%. One-third of the Employer Match Award so credited to the employee’s
Deferred Compensation Account (as adjusted for deemed investment returns
pursuant to Section 7.3) shall become nonforfeitable on each of the first three
anniversaries of the last day of the Bonus Year, if such employee is an employee
of an Employer or an Affiliate on such date and the amount credited to his
Deferred Compensation Account has not been distributed before such date;
provided, however, that if the employee’s employment terminates by reason of his
or her Disability or death, all Employer Match Awards (as adjusted for deemed
investment returns pursuant to Section 7.3) credited to the employee’s Deferred
Compensation Account shall become nonforfeitable upon such termination of
employment to the extent such awards had not been forfeited previously.
Notwithstanding the previous sentence, if an employee ceases to be employed by
an Employer on account of such employee’s negligence, willful misconduct,
competition with the Company or an Affiliate or misappropriation of confidential
information of the Company or an Affiliate, then any Employer Match Award shall
terminate on the date the employee’s employment with such Employer terminates,
unless such Employer Match Award terminates earlier pursuant to Section 8.10.
Any Employer Match Awards and any deemed investment returns credited to an
employee’s Deferred Compensation Account shall be an expense allocated to the
employee’s Employer for the related Bonus Year.

        7.3        Deemed Investment of Deferred Compensation Account. Amounts
credited to an employee’s Deferred Compensation Account pursuant to Sections 7.1
and 7.2 shall be deemed to be invested in whole and fractional phantom shares of
Stock at the Fair Market Value thereof on the date as of which the amount is
credited to the Deferred Compensation Account. If the employee’s Employer for
the Bonus Year with respect to which an amount is credited to his Deferred
Compensation Account is a member of the Company, then such credited amount shall
be deemed to be invested in whole and fractional phantom shares of Common Stock,
unless the Committee determines that any deferred amount credited after the date
of the Committee’s determination (and any Employer Match Awards attributable
thereto) shall be deemed to be invested in whole and fractional phantom shares
of Special Common Stock. If the employee’s Employer for the Bonus Year with
respect to which an amount is credited to his Deferred Compensation Account is a
member of the United States Cellular Group, then such amount shall be deemed to
be invested in whole and fractional phantom shares of Cellular Group Stock. If
the employee’s Employer for the Bonus Year with respect to which an amount is
credited to his Deferred Compensation Account is a member of the TDS
Telecommunications Group, the such credited amount shall be deemed to be
invested in whole and fractional phantom shares of TDS Telecom Group Stock. In
the event the employment of an employee with a Deferred Compensation Account
balance is transferred to another Employer, the amounts credited to his Deferred
Compensation Account on the date of such employment transfer shall continue to
be invested in the same class of phantom shares of Stock as on such date, and
any amount credited to his Deferred Compensation Account for service after such
transfer shall be credited in the class of phantom shares determined in
reference to the identity of his new Employer.

13

--------------------------------------------------------------------------------

        7.4        Payment of Deferred Compensation Account. An employee shall
receive a distribution of the Distributable Balance (as determined below) of his
Deferred Compensation Account after such employee terminates employment with the
Employers and Affiliates, provided, however, that an employee may irrevocably
elect, at the time he makes a deferral election pursuant to Section 7.1, to
receive a distribution of the amount so deferred, the related vested Employer
Match Awards and any deemed investment earnings thereon (or any portion thereof)
at any earlier date that is at least two years after the date such election is
made. As of the earlier of the distribution date elected by the employee and the
date the employee terminates his employment (the “determination date”), the
Company shall compute the Distributable Balance in the Deferred Compensation
Account. This Distributable Balance shall include (i) all bonus deferrals made
through the current month reduced by any distributions of such bonus deferrals
made prior to the determination date, (ii) all nonforfeitable Employer Match
Awards reduced by any distributions of Employer Match Awards made prior to the
determination date and (iii) any deemed investment earnings and losses
attributable to the amounts included under (i) and (ii) as determined pursuant
to Section 7.3. In the event that an employee becomes disabled, his employment
shall for these purposes be deemed to terminate on the first day of the month in
which such employee begins to receive long-term disability payments provided by
the Company’s insurance carrier (thus, the Distributable Balance shall be
computed as of the preceding month). Payment of deferred compensation under
these events will be in accordance with the employee’s payment method election,
provided such election is made prior to the calendar year in which the
distribution is made. If no such timely election is made, then payment will be
made in the form of a single sum payment. All payments of deferred compensation
hereunder will be made in (i) whole shares of Stock, and (ii) cash equal to the
Fair Market Value of any fractional share. If an employee dies before the entire
Distributable Balance has been paid, then the Company shall pay the
Distributable Balance to the employee’s designated beneficiary.

        7.5        Hardship Withdrawals. In the event of an unforeseeable
emergency causing a severe financial hardship, an employee may request a payment
of all or a portion of his nonforfeitable Deferred Compensation Account in an
amount equal to that which is reasonably necessary to satisfy the emergency by
submitting a written request to the Committee accompanied with documentation
evidencing the employee’s financial hardship. The Committee shall review the
request and shall determine, in its sole discretion, whether a severe financial
hardship exists. A severe financial hardship means a hardship to the employee
resulting from a sudden and unexpected illness or accident of the employee or of
a dependent (as defined in section 152(a) of the Code) of the employee, loss of
the employee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the employee. The circumstances that will constitute an emergency will depend
upon the facts of each case, but, in any event, payment may not be made to the
extent that such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the employee’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (iii) by cessation of deferrals under the Plan.
Examples of what are not considered to be unforeseeable emergencies include the
need to send the employee’s child to college or the desire to purchase a home.

14

--------------------------------------------------------------------------------


ARTICLE VIII


GENERAL

        8.1        Effective Date and Term of Plan. The Plan became effective on
June 29, 2004. The Plan shall terminate ten years after its effective date,
unless terminated earlier by the Board. Termination of the Plan shall not affect
the terms or conditions of any award granted prior to termination. This
amendment and restatement of the Plan shall be submitted to the shareholders of
the Company for approval at a special meeting of the Company’s shareholders
scheduled on April 11, 2005, and if approved, shall be effective on the date of
such shareholder approval.

        8.2        Amendments and Adjustments to Performance Measures. The Board
may amend the Plan as it shall deem advisable, subject to any requirement of
stockholder approval under applicable law; provided, however, that, except as
provided in Section 8.8, no amendment shall be made without stockholder approval
if such amendment (a) would increase the maximum number of shares of any class
of Stock available for issuance under the Plan or (b) would reduce the minimum
purchase price in the case of an option or SAR, provided further that with
respect to any Incentive Stock Option which shall have been granted under the
Plan, no amendment shall effect any change inconsistent with section 422 of the
Code. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.

                     At any time prior to the issuance or delivery of any shares
of Stock or the payment of any cash in connection with an award subject to
Performance Measures, the Committee may revise the Performance Measures
applicable to an award and any related computation of payment if unforeseen
events occur during the applicable Performance Period or Restriction Period that
have a substantial effect on the Performance Measures and which, in the judgment
of the Committee, make the application of the Performance Measures unfair unless
such revision is made; provided, however, that no such revision shall be made
with respect to an award to the extent that the Committee determines that such
revision would cause payment under the award to fail to be deductible in full by
the Company under section 162(m) of the Code.

        8.3        Agreement. Each award granted under the Plan shall be
evidenced by an Agreement setting forth the terms and conditions applicable to
such award. No award shall be valid until an Agreement is executed by the
Company and such award shall be effective as of the effective date set forth in
the Agreement.

        8.4        Designation of Beneficiaries. Each employee may designate a
beneficiary with respect to each of his awards and his Deferred Compensation
Account by executing and filing with the Company during his lifetime a
beneficiary designation. The employee may change or revoke any such designation
by executing and filing with the Company during his lifetime a new beneficiary
designation. If any designated beneficiary predeceases the employee, or if any
corporation, partnership, trust or other entity which is a designated
beneficiary is terminated, dissolved, becomes insolvent, or is adjudicated
bankrupt prior to the date of the employee’s death, or if the employee fails to
designate a beneficiary, then the following persons in the order set forth below
shall receive the entire amount which the previous designated beneficiary would
have been entitled to receive:

15

--------------------------------------------------------------------------------

                     i)              the employee’s spouse, if living; otherwise

                     ii)             the employee’s then living descendants, per
stirpes; and otherwise

                     iii)            the employee’s estate.

        8.5        Transferability. No Incentive Stock Option shall be
transferable other than to a beneficiary determined pursuant to Section 8.4. No
Non-Qualified Stock Option shall be transferable other than (a) to a beneficiary
determined pursuant Section 8.4, (b) pursuant to a court order entered in
connection with a dissolution of marriage or child support, or (c) to the extent
permitted under (i) securities laws relating to the registration of securities
subject to employee benefit plans and (ii) the Agreement evidencing the grant of
such award, by transfer to a Permitted Transferee. An employee’s Deferred
Compensation Account shall not be transferable other than (a) to a beneficiary
pursuant to Section 8.4 or (b) pursuant to a court order entered in connection
with a dissolution of marriage or child support. No other award shall be
transferable other than (a) to a beneficiary determined pursuant to Section 8.4,
(b) pursuant to a court order entered in connection with a dissolution of
marriage or child support, or (c) to the extent permitted under (i) securities
laws relating to the registration of securities subject to employee benefit
plans and (ii) the Agreement evidencing the grant of such award, by transfer to
a Permitted Transferee. No award or Deferred Compensation Account balance may
otherwise be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similarprocess. Upon any such attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
award or Deferred Compensation Account balance, such award and all rights
thereunder shall immediately become null and void and any Employer Match Awards
credited to such Deferred Compensation Account shall be forfeited.

        8.6        Tax Withholding. Prior to (i) the issuance or delivery of any
shares of Stock, (ii) the payment of any cash pursuant to an award made
hereunder or (iii) any distribution from an employee’s Deferred Compensation
Account, the Company shall have the right to require payment by the recipient
thereof of any federal, state, local or any other taxes which may be required to
be withheld or paid in connection with such award or distribution. As determined
by the Committee at the time of the grant of an award or a deferral to an
employee’s Deferred Compensation Account, an Agreement may provide that (i) the
Company shall withhold whole shares of Stock which would otherwise be delivered
to the recipient, having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with an award
(the “Tax Date”) in the amount necessary to satisfy any such obligation or (ii)
the holder may satisfy any such obligation by any of the following means: (A) a
cash payment to the Company, (B) delivery to the Company of shares of Stock the
aggregate Fair Market Value of which shall be determined as of the Tax Date, (C)
authorizing the Company to withhold whole shares of Stock which would otherwise
be delivered the aggregate Fair Market Value of which shall be determined as of
the Tax Date or withhold an amount of cash which would otherwise be payable to a
holder, (D) in the case of the exercise of an option and to the extent legally
permissible, a cash payment by a broker-dealer acceptable to the Company to whom
the holder has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C) in each case to the extent set forth in the
Agreement relating to the award. An Agreement may provide for shares of Stock to
be delivered or withheld having an

16

--------------------------------------------------------------------------------

aggregate Fair Market Value in excess of the minimum amount required to be
withheld. Any fraction of a share of Stock which would be required to satisfy
such an obligation shall be disregarded and the remaining amount due shall be
paid in cash by the holder.

        8.7        Restrictions on Shares. Each award granted hereunder shall be
subject to the requirement that if at any time the Company determines that it is
necessary or desirable as a condition of or in connection with the delivery of
shares pursuant to such award (i) to list, register or qualify the shares of
Stock subject to such award upon any securities exchange or under any law, (ii)
to obtain the consent or approval of any governmental body, or (iii) to take any
other action, such shares shall not be delivered unless the listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Stock delivered
pursuant to any award made hereunder bear a legend indicating that the sale,
transfer or other disposition thereof by the holder is prohibited except in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

        8.8        Adjustment. In the event of any conversion, stock split,
stock dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination of shares in a reverse stock split,
liquidation or other similar change in capitalization or event, (a) the number
and class of securities available under the Plan and the maximum number of
securities with respect to which awards of Bonus Stock, Performance Shares,
Stock Options, SARs, Restricted Stock, Restricted Stock Units, or any
combination thereof may be granted during any three year period to any employee,
and the number and class of securities deemed to be held in each Deferred
Compensation Account shall be adjusted by the Committee, (b) the number and
class of securities subject to each outstanding Stock Award and each outstanding
Performance Share Award shall be adjusted by the Committee and (c) each holder
of an option or SAR shall be entitled to receive upon the exercise of an option
or SAR, at a price determined by the Committee in its sole discretion, such
shares of Stock or other securities, the value of which shall be determined by
the Committee to be equivalent to the value of shares of Stock to which the
holder would be entitled had the holder exercised such option or SAR prior to
the occurrence of such event. If any other event shall occur which in the
judgment of the Board would warrant an adjustment to (i) the number and class of
securities deemed to be held in each Deferred Compensation Account, (ii) the
number and class of securities subject to each outstanding Stock Award and each
outstanding Performance Share Award, (iii) the number or designation of the
class or classes of securities available under the Plan or (iv) the number or
designation of the class or classes of securities subject to each outstanding
option or SAR or the purchase price of a share of Stock subject to the option or
SAR, or any combination of adjustments provided for in clauses (i), (ii), (iii)
and (iv), then such adjustments shall be authorized by the Board and made by the
Committee upon such terms and conditions as it may deem equitable and
appropriate. To the extent that any such event or any action taken under this
Section 8.8 shall increase the number of shares of Stock or other security
subject to an outstanding Stock Award or Performance Share Award or held in
Deferred Compensation Accounts, or entitle a holder of an option or SAR to
purchase additional shares of Stock or other security, the shares of Stock
available under the Plan shall be deemed to include such additional shares of
Stock or other security. If any such adjustment would result in a fractional
security being generally available under the Plan, then such fractional security
shall be disregarded. If any such adjustment would result in a fractional
security being subject to an award under the

17

--------------------------------------------------------------------------------

Plan, then the Company shall pay the holder of such an award, in connection with
the first vesting or exercise of such award occurring after such adjustment, an
amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value on the vesting or exercise date over (B) the purchase price of such
security. Any determination made by the Committee under this Section 8.8 shall
be final, binding and conclusive on all holders of awards granted under the
Plan.

        8.9        Change in Control. (a) Notwithstanding any other provision of
the Plan or any provision of any agreement, in the event of a Change in Control,
(i) any Restriction Periods applicable to outstanding Restricted Stock Awards or
Restricted Stock Unit Awards shall lapse, (ii) any Performance Periods
applicable to outstanding Performance Share Awards shall lapse, (iii) any
Performance Measures applicable to outstanding Performance Share Awards and to
outstanding Restricted Stock Awards or Restricted Stock Unit Awards (if any)
shall be deemed to be satisfied at the target level, (iv) all outstanding
options or SARs shall become immediately exercisable in full and (v) all amounts
deemed to be held in Deferred Compensation Accounts shall become nonforfeitable.
In the event of a Change in Control pursuant to Section (b)(3) below, there may
be substituted for each share of Stock available under the Plan, whether or not
then subject to an outstanding award, the number and class of shares into which
each outstanding share of such Stock shall be converted pursuant to such Change
in Control. In the event of such a substitution, the purchase price per share of
stock then subject to an outstanding award under the Plan shall be appropriately
adjusted by the Committee, but in no event shall the aggregate purchase price
for such shares be greater than the aggregate purchase price for the shares of
Stock subject to such award prior to the Change in Control.

        (b)        For purposes of the Plan, “Change in Control” shall mean:




              (1)   the acquisition by any Person, including any “person” within
the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the “Outstanding Voting Securities”), excluding,
however, the following: (i) any acquisition directly from the Company or an
Affiliate (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 8.9(b), or (v) any acquisition by the following persons: (A) LeRoy
T. Carlson or his spouse, (B) any child of LeRoy T. Carlson or the spouse of any
such child, (C) any grandchild of LeRoy T. Carlson, including any child adopted
by any child of LeRoy T. Carlson, or the spouse of any such grandchild, (D) the
estate of any of the persons described in clauses (A)-(C), (E) any trust or
similar arrangement (including any acquisition on behalf of such trust or
similar arrangement by the trustees or similar persons) provided that all of the
current beneficiaries of such trust or similar arrangement are persons described
in clauses (A)-(C) or their lineal descendants, or (F) the voting trust which
expires on June 30, 2035, or any

18

--------------------------------------------------------------------------------

successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such persons, collectively, the “Exempted
Persons”);


              (2)    individuals who, as of February 27, 2004, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company after February 27, 2004 whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;


              (3)    consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all the assets of the
Company (a “Corporate Transaction”), excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners of the Outstanding Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding
securities of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company’s assets) which are entitled to vote generally
on matters (without regard to the election of directors), in substantially the
same proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons: (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 25% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or


              (4)    approval by the stockholders of the Company of a plan of
complete liquidation or dissolution of the Company.


        8.10        Forfeiture of Award Upon Competition with Company or Any
Affiliate or Misappropriation of Confidential Information. Notwithstanding any
other provision herein, on or after any date on which an award recipient (a)
enters into competition with the Company or an Affiliate, or (b) misappropriates
confidential information of the Company or an Affiliate, as

19

--------------------------------------------------------------------------------

determined by the Company in its sole discretion, any option, SAR, Restricted
Stock Award, Restricted Stock Unit Award or Performance Share Award then held by
the award recipient shall be forfeited and any balance credited to the award
recipient’s Deferred Compensation Account attributable to Employer Match Awards
shall be forfeited, in each case regardless of whether such award or account
balance would otherwise be nonforfeitable.

                     For purposes of the preceding sentence, an award recipient
shall be treated as entering into competition with the Company or an Affiliate
if such award recipient (i) directly or indirectly, individually or in
conjunction with any person, firm or corporation, has contact with any customer
of the Company or an Affiliate or with any prospective customer which has been
contacted or solicited by or on behalf of the Company or an Affiliate for the
purpose of soliciting or selling to such customer or prospective customer any
product or service, except to the extent such contact is made on behalf of the
Company or an Affiliate, or (ii) otherwise competes with the Company or an
Affiliate in any manner or otherwise engages in the business of the Company or
an Affiliate.

                     An award recipient shall be treated as misappropriating
confidential information of the Company or an Affiliate if such award recipient
(i) uses confidential information (as described below) for the benefit of anyone
other than the Company or such Affiliate, as the case may be, or discloses the
confidential information to anyone not authorized by the Company or such
Affiliate, as the case may be, to receive such information, (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to, or memorizes any information or takes any confidential information or
reproductions thereof from the facilities of the Company or an Affiliate, or
(iii) upon termination of employment or upon the request of the Company or an
Affiliate, fails to return all confidential information then in the award
recipient’s possession. “Confidential information” shall mean any confidential
and proprietary drawings, reports, sales and training manuals, customer lists,
computer programs, and other material embodying trade secrets or confidential
technical, business, or financial information of the Company or an Affiliate.

        8.11        No Right of Participation or Employment. No person shall
have any right to participate in the Plan. Neither the Plan nor any award
granted hereunder shall confer upon any person any right to continued employment
by the Company or any of its subsidiaries or affiliates or affect in any manner
the right of the Company or any of its subsidiaries or affiliates to terminate
the employment of any person at any time without liability hereunder.

        8.12        Rights as Stockholder. No person shall have any right as a
stockholder of the Company with respect to any shares of Stock of the Company
that are subject to an award granted hereunder unless and until such person
becomes a stockholder of record with respect to such shares of Stock.

        8.13        Governing Law. The Plan, each award granted hereunder and
the related Agreement, and all determinations made and actions taken pursuant
thereto, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

20

--------------------------------------------------------------------------------

        8.14        Severability. If a provision of the Plan shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan and the Plan shall be construed and enforced as if the illegal
or invalid provision had not been included in the Plan.

        8.15        No Repricing of Awards. Subject to Section 8.8, the exercise
price or base price, as the case may be, of any award granted hereunder shall
not be reduced after the date of grant of such award without the affirmative
vote of a majority of the voting power of the shares of capital stock of the
Company represented at a meeting in which the reduction of such exercise price
or base price is considered for approval.

21